Citation Nr: 0912241	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for service-connected 
traumatic arthritis, right shoulder, evaluated as 20 percent 
disabling prior to July 11, 2006, and as 30 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from January 1949 to July 
1952.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to July 11, 2006, the Veteran's service-connected 
traumatic arthritis, right shoulder, is shown to have been 
productive of complaints of pain, and some limitation of 
motion, but not motion limited to 25 degrees from the side, 
ankylosis of scapulohumeral articulation, recurrent 
dislocation or malunion of the scapulohumeral joint, or a 
nonunion or malunion of the clavicle or scapula.  

2.  As of July 11, 2006, the Veteran's service-connected 
traumatic arthritis, right shoulder, is shown to have been 
productive of complaints of right shoulder instability, pain, 
stiffness, weakness, and dislocation or subluxation three to 
four times per year, with associated severe flare-ups, but 
not ankylosis of the scapulohumeral joint, or fibrous union 
of the humerus.


CONCLUSIONS OF LAW

1.  Prior to July 11, 2006, the criteria for an evaluation in 
excess of 20 percent for service-connected traumatic 
arthritis, right shoulder, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5200, 
5201, 5202 (2008).

2.  As of July 11, 2006, the criteria for an evaluation in 
excess of 30 percent for service-connected traumatic 
arthritis, right shoulder, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5200, 
5201, 5202 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1 (2008), the Veteran's service treatment reports note a 
history of a right shoulder dislocation in 1949, with 
reported multiple subsequent dislocations.  A private post-
service treatment report indicates that right shoulder 
arthritis was evident in 1989.  Limitation of right shoulder 
motion was demonstrated in an April 1990 VA examination 
report.    

In March 1990, the Board granted service connection for the 
right (minor) shoulder disability, and in June 1990, the RO 
effectuated the Board's decision, and assigned a 20 percent 
rating.  There was no appeal to the RO's decision, and it 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In January 2005, the Veteran filed a claim for an increased 
rating.  In December 2005, the RO denied the claim.   

The Board initially notes that in December 2006, the RO 
granted service connection for ulnar neuropathy, evaluated as 
20 percent disabling, with an effective date for service 
connection (and the 20 percent rating) of July 11, 2006.  In 
January 2007, a timely notice of disagreement was received, 
which the RO interpreted as to disagree with the issues of 
"entitlement to an earlier increased evaluation effective 
date of 7-11-06 for service connected arthritis, right 
shoulder," and "entitlement to an earlier increased 
evaluation effective date of 7-11-06 for service connected 
ulnar neuropathy, right shoulder."  

In July 2007, a statement of the case as to these issues was 
sent to the Veteran.  However, timely a substantive appeal 
was not received.  See 38 C.F.R. § 20.302(b) (2008).  In this 
regard, although a statement from the Veteran's 
representative, received in March 2009, indicates that the 
two aforementioned issues were on appeal, this submission was 
not received within the time period allowed for a substantive 
appeal.  Id.  Therefore, the RO's December 2006 decision 
became final as to these issues, and these issues were not 
perfected for appeal.  See 38 C.F.R.  §§ 20.200, 20.202, 
20.1103 (2008).  Accordingly, these issues are not before the 
Board at this time.  Furthermore, under the circumstances, as 
of July 11, 2006 the Veteran's claim for an increased rating 
for his right shoulder disability may not include the 
symptoms of his right ulnar neuropathy disability.  See 38 
C.F.R. § 4.14 (2008).  

Under Diagnostic Code (DC) 5201, limitation motion to 
shoulder level, or midway between the side and shoulder level 
warrants a 20 percent disability rating for the minor arm.  A 
30 percent rating is assigned when motion of the minor arm is 
limited to 25 degrees from the side.  

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.  

A VA examination report, dated in March 2005, shows that the 
Veteran's right shoulder had forward flexion to 130 degrees, 
abduction to 110 degrees, internal rotation to 55 degrees, 
and external rotation to 60 degrees, providing evidence 
against this claim.   

The Board finds that prior to July 11, 2006, the criteria for 
a rating in excess of 20 percent under DC 5201 have not been 
met.  There is a single March 2005 finding of abduction to 
110 degrees.  In sum, there is no evidence to show that 
motion is limited to 25 degrees from the side.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the criteria for a rating in 
excess of 20 percent under DC 5201 have therefore not been 
met.  Post-service medical records during this period, as a 
whole, do not indicate that a higher evaluation is warranted 
and the findings of March 2005 provide evidence against such 
a finding, outweighing the Veteran's statements.   

A higher evaluation is not warranted under any other 
diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, there is no evidence to show ankylosis 
of scapulohumeral articulation, recurrent dislocation or 
malunion of the scapulohumeral joint, or a nonunion or 
malunion of the clavicle or scapula.  The criteria for a 
rating in excess of 20 percent under DCs 5200 and 5202 are 
therefore not met.  

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a rating 
in excess of 20 percent is not warranted on the basis of 
additional functional loss due to pain and weakness.  The 
Veteran's reports of pain and weakness have been considered.  
The relevant findings in the March 2005 VA examination report 
indicate that the Veteran complained of sharp constant pain 
that radiated to the thumb, morning stiffness, and numbness.  
He stated that he has difficultly lifting more than 25 to 30 
pounds with his right arm, and that he could not lift heavy 
objects above the right shoulder at full extension.  The 
report notes that there were no flare-ups of joint disease, 
that he did not use a brace or a sling, that he had no 
history of surgery for the right shoulder, and that he denied 
dislocations or subluxations since service.  

On examination, there was pain at full abduction and 
extension.  With repetitive movement, there was no increase 
or decrease in range of movement, however, there was pain 
through all movements.  Weakness and fatigability were noted.  
There was no incoordination.  An associated X-ray was noted 
to show degenerative change in the glenohumeral cartilage 
space, with some loss of articular cartilage space, and 
moderate degenerative changes at the AC (acromioclavicular) 
joint.  The diagnoses noted that he had carpal tunnel 
syndrome that was not related to the right shoulder, that he 
had sensory neuropathy of the bilateral hands that was 
related to diabetes (service connection is not currently in 
effect for either diabetes), and that he had ulnar neuropathy 
that was related to the right shoulder.  A May 2005 VA EMG 
(electromyograph) report shows that the Veteran was noted to 
have mild to moderate ulnar neuropathy, and normal right arm 
strength, excluding the muscles of the hand.  

In summary, when the ranges of motion in the Veteran's right 
shoulder are considered together with the evidence (or lack 
thereof) of such symptoms as laxity, incoordination, atrophy, 
or other neurological impairment, the Board finds that the 
record does not show that the Veteran's functional loss due 
to his service-connected right shoulder disability impairs 
him to such a degree that he has the equivalent of the 
criteria as required for a rating in excess of 20 percent.

As of July 11, 2006, the only medical evidence of record is a 
VA examination report, which indicates that the examination 
was performed on July 11, 2006.  This report shows that the 
Veteran complained of right shoulder instability, pain, 
stiffness, weakness, and dislocation or subluxation three to 
four times per year, with associated severe flare-ups.  On 
examination, the Veteran's right shoulder had active forward 
flexion to 45 degrees, active abduction to 50 degrees, active 
internal rotation to 85 degrees, and active external rotation 
to 20 degrees.  It was noted that repetitive activity did not 
cause further loss of motion, but that pain and weakness 
equally affected functional capabilities.  There was no 
ankylosis.  The examiner stated that the shoulder was 
probably unstable, and that the Veteran had marked guarding.  
The radiobrachialis reflex was absent.  The diagnosis noted a 
chronic dislocating right shoulder, degenerative joint 
disease, and a brachial plexus injury.  The effects on the 
Veteran's daily activities were noted to be from mild to 
preventative.  

The report clearly provided the basis to award the Veteran a 
30 percent evaluation.  The Board finds that the criteria for 
a rating in excess of 30 percent are not shown.  The Board 
initially notes that the 30 percent rating is the maximum 
rating provided for under DC 5201.  

With regard to the possibility of a rating in excess of 30 
percent under another diagnostic code, Schafrath, there is no 
evidence of ankylosis of the scapulohumeral joint, or fibrous 
union of the humerus.  Therefore, an evaluation in excess of 
30 percent is not warranted under Diagnostic Code 5200 or 
5202.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  Schafrath.  
Objective evidence does not show that the Veteran is 
frequently hospitalized for his right shoulder disability, or 
that this disability causes a marked interference with 
employment beyond that contemplated in the schedular 
standards.  As such, the requirements for referral for 
extraschedular evaluation are not met.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran's disability has 
been consistent throughout the entire appeal period, and 
separate rating periods are not in order, other than as 
noted.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in March 2005, and a duty to assist letter, 
dated in March 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice did not discuss the criteria for an increased 
rating, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notice what 
was needed.  Id.  Specifically, the February 2006 Statement 
of the Case listed the relevant criteria for an increased 
rating, as did the December 2006 Supplemental Statement of 
the Case.  A January 2008 "pre-certification review" by the 
appellant's representative indicates that the appellant's 
claim had been reviewed and that the claim was ready for 
adjudication.  The March 2009 "appellant's brief" shows 
that the representative listed the wrong issues at the top, 
however, the body of this document discusses the Veteran's 
right shoulder symptoms.  These actions by the RO indicate 
that a reasonable person could be expected to understand from 
the notice what was needed.  The actions of the Veteran's 
representative also indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process, and show that the Veteran, and those 
acting on his behalf, have had a meaningful opportunity to 
participate in the development of his claim.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's VA medical records have been obtained, and the 
Veteran has been afforded examinations.  The appellant and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Board 
therefore finds that no prejudice to the Veteran will result 
from proceeding with adjudication without additional notice 
or process.  

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


